—Judgment unanimously affirmed. Memorandum: Because defendant failed to object to County Court’s charge on the defense of justification, that issue has not been preserved for appellate review (CPL 470.05 [2]; see, People v Harrell, 59 NY2d 620, 622; People v Santiago, 162 AD2d 1021, lv denied 76 NY2d 896). Were we to consider the merits, we would conclude that the court correctly and repeatedly instructed the jury that the People had the burden of disproving justification beyond a reasonable doubt (see, Penal Law § 25.00 [1]; § 35.00 et seq.). Moreover, the court properly instructed the jury that the *1020defense of justification applied to the charge of first degree manslaughter as well as to each lesser included offense. The court was not required to repeat its instructions on justification for each lesser included offense (see, People v Estela, 177 AD2d 646, lv denied 79 NY2d 856).
Defendant also failed to preserve for our review his contention that the court erred in its charge on reasonable doubt (see, CPL 470.05 [2]; People v Brown, 170 AD2d 955, lv denied 77 NY2d 959; see also, People v Hill, 154 AD2d 887, lv denied 75 NY2d 813). (Appeal from Judgment of Monroe County-Court, Marks, J. — Criminally Negligent Homicide.) Present— Callahan, J. P., Balio, Doerr, Boomer and Boehm, JJ.